Citation Nr: 1632542	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right foot, plantar fasciitis with calcaneal bone spur, evaluated as noncompensably disabling prior to October 2, 2015, and 30 percent disabling thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for stress fracture, left hip with bursitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In the September 2007 rating decision, the RO assigned a separate noncompensable rating to right foot, plantar fasciitis with calcaneal bone spur, effective March 22, 2007 (previously rated as bilateral plantar fasciitis, rated 10 percent disabling, effective July 31, 1998) and a 10 percent rating remained in effect for left ankle, internal derangement with degenerative changes of the talonavicular joint and calcaneal bone spur with plantar fasciitis, effective March 22, 2007.  The RO also denied entitlement to an increased rating for stress fracture, left hip with bursitis.  A notice of disagreement was filed in March 2008 with regard to the right foot, plantar fasciitis, and left hip issues.  A statement of the case was issued in February 2009 and a substantive appeal was received in April 2009.  The Veteran requested a Board hearing; however, withdrew her request in a September 2014 submission.  See 09/22/2014 VBMS entry, Hearing Request.

In July 2015, the Board remanded the appeal for further development.  

An October 2015 rating decision assigned a 30 percent rating right foot, plantar fasciitis with calcaneal bone spur effective October 2, 2015.  The Veteran has not withdrawn the appeal for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's July 2015 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Regarding the claim of an increased rating for right foot, plantar fasciitis with calcaneal bone spur, the July 2015 Remand instructed the VA examiner to indicate whether the hallux valgus diagnosed on April 2012 VA examination is due to or aggravated by her right foot, plantar fasciitis with calcaneal bone spur, or due to or aggravated by her left ankle, internal derangement with degenerative changes of the talonavicular joint and calcaneal bone spur with plantar fasciitis.  The October 2015 VA examiner does not address this directive; instead, the Disability Benefits Questionnaire simply states "No response provided" under the Diagnosis section.  Accordingly, an addendum opinion is required which clarifies 1) whether the Veteran has had hallux valgus during the claims period (including the April 2012 VA examination), and if so, whether it is associated with service-connected right foot and/or left ankle disability.

Regarding the claim of an increased rating for stress fracture, left hip with bursitis, the July 2015 Remand instructed the VA examiner to evaluate the left hip disability and estimate the degree of functional loss due to flare-ups reported at the April 2012 VA examination.  On October 2015 VA examination, it appears that the examiner evaluated the right hip.  Specifically, the VA examiner only noted a diagnosis of stress fracture, right hip.  The examiner further described the history of the right hip disability, and on physical examination noted that left hip range of motion was "all normal."  A new examination is necessary to ascertain the nature and severity of the service-connected left hip disability.  

On remand, the AOJ should request the Veteran's most recent VA and private medical records regarding his claimed right foot and left hip disabilities.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed disabilities on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claimed right foot and left hip disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Thereafter, return the claims file, including a copy of this REMAND, to the October 2015 VA examiner for an addendum opinion pertaining to the Veteran's plantar fasciitis, right foot.

The examiner is requested to indicate whether or not the Veteran has exhibited hallux valgus during the claims period (including the April 2012 VA examination when it was diagnosed), and if so, whether the hallux valgus diagnosed on either examination was due to or aggravated by r right foot, plantar fasciitis with calcaneal bone spur, or due to or aggravated by her left ankle, internal derangement with degenerative changes of the talonavicular joint and calcaneal bone spur with plantar fasciitis.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

If the October 2015 VA examiner is unavailable, or if the October 2015 VA examiner determines that another examination is necessary to render the requested opinion, one should be provided.  

3.  Schedule the Veteran for a VA orthopedic examination with a physician to determine the current severity of the stress fracture of the left hip with bursitis.  The virtual folder and a copy of this remand should be reviewed by the examiner in conjunction with the examination.

The examiner is specifically requested to indicate whether service-connected left hip disability is manifested by limitation of motion, and if so, the applicable ranges of motion (flexion, extension and rotation) in terms of degrees.  The examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  If no flare-ups are reported, the examiner must still estimate the degree of functional loss due to those reported in prior examination(s).

The examiner should report whether there is limitation of abduction lost beyond 10 degrees.  The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, a reason for doing so should be provided.  

3.  Thereafter, readjudicate the claims.  If either benefit sought is not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran and her representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015). The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

